DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,140,320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-20, the terminal disclaimer filed on 8/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,140,320 has been reviewed and is accepted.  As a result, the previous obviousness-type double patenting rejections are no longer applicable.

Re claims 1-10, the prior art does not disclose an image signal processor having the specific limitations disclosed in claims 1-10, wherein the image signal processor comprises: a shared circuit which processes input image data and comprises a core shared logic; a first circuit that provides, to the shared circuit, a first algorithm which is used by the shared circuit to process the input image data at a bayer format processing mode in a normal environment; and a second circuit, different from the first circuit, that provides, to the shared circuit, a second algorithm which is used by the shared circuit to process the input image data at a tetra format processing mode in a low light environment, wherein the core shared logic performs core processing on the input image data, by using a first core algorithm logic providing bayer format algorithm in the bayer format processing mode, and by using a second core algorithm logic providing tetra format algorithm in the tetra format processing mode.

Re claims 11-18, the prior art does not disclose an image processing system having the specific limitations disclosed in claims 11-18, wherein the image processing system comprises: an image signal processor which includes a shared circuit which processes input image data and comprises a core shared logic, and a plurality of algorithmic circuits configured to provide, to the shared circuit, algorithms which are used to process the input image data in different operation modes depending on a shooting environment; and a mode deciding module which detects the shooting environment by comparing predetermined threshold value with light quantity information provided from an image sensor or ambient light sensor and which decides an operation mode of the image signal processor as a decided operation mode, wherein the plurality of algorithm circuits includes a first circuit which provides a first algorithm to the shared circuit and which is used by the shared circuit to process the input image data at a normal mode in a normal environment, and a second circuit which provides a second algorithm to the shared circuit and which is used by the shared circuit to process the input image data at a low light mode in a low light environment, and wherein the core shared logic performs core processing on the input image data, by using a first core algorithm logic providing bayer format algorithm in the normal mode, and by using a second core algorithm logic providing tetra format algorithm in the low light mode.

Re claims 19-20, claims 19-20 disclose an operating method of the image signal processor disclosed in claims 1-10.  Therefore, the reasons for allowance given above regarding claims 1-10 are also applicable to claims 19-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699